 PENNSYLVANIA POWER & LIGHT COMPANY293discriminatoryaction aforementioned,computation to be made in the customaryananner.eUpon the basis of the abovefindingsof fact, and upon theentire record in.the case, I make the following:CONCLUSIONS OF LAW1.Lakeland Bus Operators'Association is a labor organization within the mean-ing of Section2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment and terms.and conditions of employment of its employees,therebyencouraging membershipin a labor organization,Lakeland Bus Lines, Incorporated,has engaged in and isengaging in unfair labor practices within the meanings of Section 8(a)(3) of theAct.3.By contributing support to the Association,the Company has engaged in andisengaging in unfair labor practices within the meaning of Section 8(a)(2) ofthe Act.4.By interfering with,restraining,and coercing employees in the exercise ofthe rights guaranteed in Section7 of the Act, theCompany has engaged in andisengaging in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.5.By causing the Company to discriminate in regard to hire and tenure ofemployment and terms and conditions of employment in violation of Section 8(a)(3) of the Act, the Association has engaged in and is engaging in unfair labor;practices within the meaning of Section 8(b)(2) of the Act.6.By restraining and coercing employees in the exercise of rights guaranteedin Section7 of theAct, the Association has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(b) (1) (A) of the Act.7.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]6 CrossettLumber Company,8NLRB 440;Republic Steel Corporation v. N.L.R.B.,311 U.S.7; F. W. Woolworth Company,90 NLRB 289. In the case of the Association,-the terminal date shall be the date of a proper offer of reinstatement or the date uponwhich the Association serves upon the Company the written notice,whichever shallfirst occur.Pennsylvania Power & Light CompanyandUtility EngineersAssociation,Engineers and Scientists of America,Petitioner.Case No. 4-RC-3594.December 3, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Chester S. Mont-gomery, hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with thiscase toa three-member panel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor, Employees IndependentAssociation, are labor organizations claiming to represent certainemployees of the Employer.122 NLRB No. 42. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2(6) and (7) of the Act.4.Petitioner seeks a unit of professional engineers and scientistsat all locations of the Employer. The Petitioner and Employer agreeas to the composition of the unit, except as to the classifications dis-cussed below. The Employer would also include some 21 employeesclassified as junior engineers, who the Petitioner concedes are pro-fessionals, but who are currently covered by a contract effectiveJune 10, 1957, to June 10, 1959, between the Intervenor and theEmployer, which contract covers nonprofessional employees.' TheEmployer contends that as the junior engineers are professionalsand have not voted in a professional unit, they should be includedin the present requested unit. The Petitioner declares it is willingto represent the junior engineers, if the Board finds that the contractis not a bar. The Intervenor, however, opposes the removal of thejunior engineer classification from its contract on the ground thatthe Board's normal contract-bar rules should apply. Although thejunior engineers are conceded to be professional persons by the Peti-tioner, as they are presently represented in a certified unit by aunion whose contract would bar a representation proceeding withrespect to this category, we shall exclude them.2The Employer is an electric public utility, serving an area incentral-eastern Pennsylvania. The engineers herein involved are em-ployed in the engineering and construction department headed byengineers herein sought to be represented are professional employees,but disagrees only as to the inclusion of the following classificationson the ground that they are supervisors.Senior project engineers:Senior project engineers and project en-gineers, whose function is to design construction work, are locatedin numerous sections and divisions of the engineering department .3'After the engineering and construction budget determines what con-struction projects are to be developed, the section head or divisionhead divides the various projects among the senior project engineersof whom there are 34 throughout the system. The assignment of1In the 1953 proceedings before the Board, the Employer and the Intervenor agreed'that the junior engineers were not then professional employees within the meaning ofSection 2(12) of the Act.The question of their professional status was therefore notconsidered by the Board.2Westinghouse Electric Corporation,112 NLRB 590, 592. In the instant case, theEmployer appears to argue in its brief that because the junior engineers have neverexercised their right to vote as professional employees under Section 9(b) (1) of the Act,.the contract-bar rule does not apply.We find no merit in this contention.See opinionof the Court of Appeals affirming theWestinghousecase,supra,236 F. 2d 939(C.A. 3),..3To mention some of these:electrical engineering,overhead distribution,transmission,mechanical engineer's division,system planning,station electrical engineer's office,atomic-program engineer's department. PENNSYLVANIA POWER & LIGHT COMPANY295-a project to a specific senior project engineer depends on the work-load and the specialization of the engineer. The senior project engi-neer confers with the section head to determine whether the formershould perform all the work himself or whether a project engineeror other subordinate engineer should be assigned to him. If a projectengineer is assigned to assist and work with the senior project engi-neer, the latter ordinarily sublets the preliminary phases and lesscomplex aspects to the subordinate. The section head may also desig-nate an engineer or a junior engineer to work with the projectengineer. The senior project engineer is recognized as the sponsoringengineer.All the engineers in the group work together on a givenproject, the senior project engineer giving technical advice and coun-sel to the lower classifications of engineers. The senior project engi-neer is, of course, responsible for the accuracy, completion, andperformance of the work. In addition, if the senior project engineerrequires the help of a draftsman for the project, he obtains suchhelp through the chief draftsman or squad leader in the draftingroom. The section head, who assigns all the projects, is informedof the status of each project in his particular section.There are some 64 subordinate engineers who are allegedly super-vised by the 34 senior project engineers here under consideration. Of'these 34, eleven have not had any subordinate engineers assigned tothem. Of the remaining23, some havenot had suchassistants forabout a year. Where assignments are made in the majority of cases,.one seniorproject engineer works with one project engineer. Whethera senior project engineer will ever be assigned a subordinate engineerdepends on the workload,the specialization of the senior man and theexperience of the subordinate. In addition, there are several classifica-tions, concededly supervisory,over the senior project engineer, suchas the section head, the division head and, finally,at the top of thesupervisory ladder is the vice president in charge of engineering.4All engineers above-mentioned who work with assistants are re-quired to make out merit rating reports from time to time on thework of the subordinates. This applies not only to senior projectengineers whose status is in dispute,but to all engineers to whom as-sistants are assigned.These reports are completed by answering a.series of questions,customarily used in such matters.In support of its contention that the senior project engineers aresupervisors, the Employer urges that (a) they responsibly direct thework of the project engineers and (b)they affect the status of theirsubordinates with regard to promotion and salary increases throughthe merit rating reports.We find no merit in these contentions. As,4 In the office of the distribution engineer are also found regional engineers who areadmittedly supervisors of the senior project engineers and who are under the assistantdistribution engineer. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDto (a), it is clear from this record that the relationship between thesenior project engineer and the project engineer, who is also a pro-fessional employee, is that of a more experienced to a less experiencedperson. The senior project engineer is more experienced and moreknowledgeable in his specialty, and he gives technical advice, coun-sel, and guidance to his assistant. We are satisfied that the directionexercised by the senior project engineers, who have no formal re-sponsibility beyond the project specifically assigned to them is notof a supervisory nature even though they have the right to ask forassistance of a lower rated engineer., The same relationship existsbetween the project engineer and lower classifications, yet, the Em-ployer does not urge that the project engineers are made supervisorsthereby. As to (b), routine merit rating reports are independentlyconsidered by at least two persons in a section, and in addition, allreports are again independently reviewed by the entire hierarchy ofsupervisors. Under such circumstances, we cannot find that the seniorproject engineers make effective recommendations within the meaningof the Act.6There is one other factor in this case, which the Board has con-sistently deemed highly persuasive in the ultimate determination ofsupervisory status, to wit, the ratio of supervisors to rank and fileemployees.7 If we were to exclude the senior project engineers assupervisors, the ratio would be highly disproportionate. For example,the department of the chief mechanical engineer has three divisions :(1)mechanical design engineering; (2) civil engineering; and (3)mechanical research. In the mechanical design engineering there aretwo senior project engineers to five engineers of lower classificationsin addition to the head of the division, admittedly a supervisor, calledthemechanical design engineer. In the civil engineering division,there are two senior project engineers and seven engineers of lesserclassifications.This division has admittedly two additional super-visors, the civil engineer and the assistant civil engineer. In themechanical research division, there are two senior project engineersand four engineers of lower classification, in addition to the headof this division called the mechanical research engineer. Above allthese classifications, is of course, the supervisor of the departmententitled the chief mechanical engineer. If the senior project engineersin this department were found to be supervisors, there would bes Puget Sound Power & Light Company,117 NLRB 1825,1827;Sonotone Corporation,90 NLRB 1239;Worden-Allen Company,99 NLRB 410, 412.5 Furthermore,the record shows that the section head, rather than the senior projectengineer,dealswith personnel problems.Thus, it is the section head who makes thebasic assignments of projects.He also authorizes transfers,holiday and overtime work,checks on lateness and other disciplinary matters, and passes on promotions and dis-charges.As the sections are small and the engineers work in close proximity to oneanother,the section head has full opportunity to supervise the employees In his group.7United States Gypsum Company,119 NLRB 1415. PENNSYLVANIA POWER & LIGHT COMPANY297four supervisors to five nonsupervisors in mechanical design divi-sion,five supervisors in seven nonsupervisory employees in the civilengineering division, and four supervisors to four nonsupervisors inthe mechanical research division." In similar situations, the Boardhas found the disputed categories not to be supervisors. Accordingly,for all the foregoing reasons, we find that the senior project engi-neers arenot supervisors and we shall include them in a unit ofprofessional employees.9The senior relay engineers, the senior voltage control engineer, theinterconnection engineer, and the cost and performance engineer:These employees work in the system operating department, under asuperintendent and his technical assistant. Below them are threesections, each in charge of a supervisor as follows : (1) supervisorof system relaying; (2) supervisor of load; and (3) supervisor ofsystem voltage control.Senior relay engineers :There are two such engineers who workunder the supervisor of system relaying. Their principal task is todetermine types of relays to be used, check all protective devices tosee that they function properly and to review reports on new equip-ment. If a job is assigned to a senior relay engineer and it is de-termined that he needs assistance on that particular project, thesection head will designate from among the relay engineers, juniorengineers or engineering aids. The senior relay engineer will givetechnical advice and counsel to his assistants in the same way asthe senior project engineers, discussed above, to their assistants.Wefind that the relationhip of the senior relay engineer to his subordi-nate engineers is not substantially different from that of the seniorproject engineer.Moreover, should the senior relay engineers beconsidered supervisors, there would be five supervisors to seven sub-ordinates, a wholly disproportionate number in this section of thedepartment.We therefore find that the senior relayengineers arenot supervisors within the meaning of the Act, and we include themin the unit of professional employees.Senior voltage control engineer:There is one such engineer in thesection of the supervisor of system voltage control. There are, inaddition, two engineering aids and one clerk in this section. The maintask of this section is to keep a running record of voltage levelsthroughout the system, to analyze voltage surveys and detect voltageproblems. The information which comes into this section is more orlessroutine. The senior voltage control engineer guides his engineer-ing aids in assemblingthis data.We find that the relation of the8 On the Employer's theory of supervisory status, there would be the same dispropor-tionate number of supervisors in the transmission engineer's office and in the divisions ofthe station electrical engineer's office.United states Gypsum Company,121 NLRB 370. :298DECISIONSOF NATIONALLABOR RELATIONS BOARDsenior voltage man to his assistants is that of a more experienced toa less experienced person. Moreover, if the senior voltage controlengineer is a supervisor,there would be two immediate supervisorsto three rank-and-file people in this section, and if higher rankingsupervisors are included, there would be four supervisors to threesubordinates.We find that the senior voltage control engineer is nota supervisor within the meaning of the Act, and we include himin the unit of professional employees.Interconnection engineer:This engineer works under the super-vision of the section head entitled supervisor of load. His main taskis to be responsible for the data concerning the day-to-day inter-change of the system. This information comes into the section regu-larly and the engineering assistants who work with the engineerperform routine tasks in compiling this data. The interconnectionengineeralsoworks with a group of accountants called interchangecost accountants, who have their own leader, and with the systemresults engineers. The latter also work with daily interchange datafor record purposes and analyze IBM sheets to determine the relative.accuracy of the data.The cost and performance engineer:This engineer provides costdata for purposes of load scheduling and data to other departmentssuch as those dealing with public utility commissions which requiredata on production costs, capital investments, etc. This engineer, to-gether with the interconnection engineer sublet certain problems tothe system results engineers.All these men work as a group, all sub--ordinate engineers acting as a pool for such assistance with the sec-tion head making the basic assignments. We find that the intercon-nection and cost performance engineers are the technical advisers totheir assistants and that the section head is the real supervisor ofthe group.We shall include the interconnection engineer and thecost and performance engineer in the unit.Local test engineers:The duties of these men are to make periodicroutine tests of equipment and also check equipment in emergencysituations. Each test engineer usually has only one assistant, who is aless skilled engineer, to go out into the field with him. When neces-sary, a lineman, who climbs steel towers or poles, is designated to goout with the test engineer. The lineman, however, works under thesupervision of his own foreman. The test engineers work in thetest department, which is headed by the superintendent of tests, underwhom are two additional supervisors,the chief of electrical tests andthe assistant chief of electrical tests. The test engineers work underthe latter's supervision.The chief of electrical tests authorizes- trans-fers from the department and grants extended leaves of absence.We find, on the basis of the record, that the relationship of the local PENNSYLVANIA POWER & LIGHT COMPANY299test engineer to his assistant is the same as that of the senior projectengineer to the project engineer, and that the local test engineer isnot a supervisor within the meaning of the Act. Moreover, shouldthe test engineers be found to be supervisors, the result would be 12supervisors to 9 nonsupervisory engineers in the test department. We:shall therefore include the local test engineers.Lines and substations division engineers-Distribution (L cli S en-.gineers) :These engineers work in the lines and substations depart-ment, headed by a superintendent, under whom are two divisionsuperintendents, three assistant division superintendents and twotechnical supervisors. There are five L & S engineers, each locatedat a different substation : Wilkes-Barre, Hawley-Ilonedale, Pottsville,Williamsport, and Sunbury. The principal function of these engi-neers is to design small extensions or relocations in the distributionsystem.When a request for service is made, it is directed first to thedistrict office of the Company, where the manager transmits it to theL & S engineer at the substation nearest to the location involved. TheL & S engineer then directs a service engineer to go into the field andsubmit a report on the request of the customer. The L & S engineerthen reviews and checks the report, after which he makes out anorder form, which then must be approved by the assistant divisionsuperintendent. On larger jobs, the superintendent of the depart-ment must confirm the order.As indicated above, there are five L & S engineers at five installa-tions,which are widely scattered over five different counties. Eachinstallation usually employs one service engineer and one or twoclerks.One installation has two junior engineers. Several have oneor two pole inspectors. Although assignments are made from the dis-trict offices, it appears that no other supervisor above the L & S en-gineer is directly on hand to assume responsibility for the work atthese substations.We find that the L & S engineers appear to be insole charge of the substations where they are employed, they aresupervisors within the meaning of the Act, and we shall thereforeexclude them from the unit.We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All professional engineers and scientists employed by the Em-ployer including senior project engineers, local test engineers, seniorvoltage control engineer, cost and performance engineer, senior relayengineer, and interconnection engineer, but excluding lines and sub--stationsengineers-distribution,allother employees,watchman,guards, and all supervisors as defined in the Act.,[Text of Direction of Election omitted from publication.]